COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Donna Gayle Holcomb v. The State of Texas

Appellate case number:    01-08-00337-CR

Trial court case number: 1141352

Trial court:              230th District Court of Harris County

       On April 8, 2014, we entered an order (1) reinstating this case on the Court’s active
docket; (2) directing the Clerk of this Court to enter Nicolas Hughes of the Harris County Public
Defender’s Office as the attorney of record on behalf of appellant; and (3) requiring appellant’s
motion for rehearing and/or en banc reconsideration to be filed within 15 days.
       On April 9, 2014, Mr. Hughes filed a response with documents certified by the trial court
clerk demonstrating that, since the time the supplemental clerk’s record was filed, the trial court
granted a motion by Mr. Hughes to withdraw as counsel and subsequently appointed Jerome
Godinich to represent appellant in this appeal.
       Accordingly, the Clerk of this Court is directed to remove Nicolas Hughes and enter
Jerome Godinich as the attorney of record on behalf of appellant. As provided in our prior order,
appellant’s motion for rehearing and/or en banc reconsideration is ORDERED to be filed on or
before April 23, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Justice Jane Bland
                   Acting individually       Acting for the Court


Date: April 17, 2014